ACCEPTED
                                                                                                     06-16-00032-CR
                                                                                          SIXTH COURT OF APPEALS
                                                                                                TEXARKANA, TEXAS
                                                                                               9/12/2016 12:00:00 AM
                                                                                                    DEBBIE AUTREY
                                                                                                              CLERK



                                     NO. 06-16-00032-CR
                                                                                  FILED IN
                                                                           6th COURT OF APPEALS
STATE OF TEXAS                                  §     IN THE COURT           TEXARKANA, TEXAS
                                                §                          9/12/2016 7:50:00 AM
vs.                                             §     OF APPEALS               DEBBIE AUTREY
                                                §                                  Clerk
JAMEL MCLELLAND FOWLER                          §     SIXTH APPELATE DISTRICT


             MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Jamel McLelland Fowler, Appellee in the above styled and numbered cause,

and moves this Court to grant and extension of time to file Appellee’s brief pursuant to Rule 38.6

of the Texas Rules of Appellant Procedure and for good cause shows the following:

                  1. This case is on appeal from the 196th District Court, Hunt County, Texas;

                  2. The case below was styled State of Texas vs. Jamel McLelland Fowler,

                      Cause Number 30,511.

                  3. Appellee was not convicted.

                  4. Appellee was not sentenced.

                  5. Notice of Appeal was given on February 26, 2016.

                  6. The Clerk's record was filed on June 15, 2016; The Reporter's record was

                      filed on June 20, 2016.

                  7. Appellee's brief is currently due on September 12, 2016.

                  8. Appellee requests an extension of time of 30 days from the current due date.

                  9. No extension has been previously requested in this cause number.

                  10. Appellee is not incarcerated in this cause number.

                  11. Appellee relies on the following facts as good cause for the extension
                       requested:

                Appellee's attorney, Jessica Edwards, is a sole practitioner. In the last 35 days

Counsel has had multiple unexpected hearings, filed three briefs including 06-16-00038-CR

(Appellee’s appellant brief), 06-16-00121-CR, and 06-16-00100-CR, and drafted a Writ of

Mandamus to be submitted in the Twelfth Court of Appeals. Counsel is also preparing for oral

arguments in 06-16-00179-CR to be heard on September 28, 2016. Counsel has had insufficient

time to adequately examine the record in order to effectively prepare a brief in this case.

                   WHEREFORE, PREMISIS CONSIDERED, Appellant prays that this Court

would grant Appellant's Motion to Extend Time to File Appellant's Brief, and for such other and

further relief as the Court may deem appropriate.



                                              Respectfully submitted,


                                              _/s/Jessica Edwards______
                                              Jessica Edwards
                                              SBN: 24000994
                                              P.O. Box 9318
                                              Greenville, Texas 75404
                                              Tel: (903) 458-9108
                                              Fax: (903) 200-1359
                                              E-Mail: jessica@jessicaedwardslaw.com
                                              Attorney for Jamel McLelland Fowler


                                 CERTIFICATE OF SERVICE

       This is to certify that on September 10, 2016, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, by email.



                                              /s/Jessica Edwards
                                              Jessica Edwards